Citation Nr: 0013631	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active service from October 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  An unappealled rating decision in June 1993 denied the 
veteran's application to  reopen a claim of service 
connection for hearing loss, previously denied by an 
unappealed RO decision in October 1988.

2.  Evidence received since the June 1993 decision includes a 
medical opinion that links the veteran's hearing loss to 
excessive noise exposure during active service.  

3.  An unappealled rating decision in June 1993 denied a 
claim of service connection for tinnitus.

4.  Since the June 1993 rating decision, the veteran has not 
presented any medical or noncumulative evidence relating to 
tinnitus.  


CONCLUSIONS OF LAW

1.  The June 1993 RO decision denying the veteran's claim to 
reopen a claim of service connection for hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  The evidence received since the June 1993 rating decision 
is new and material, and the veteran's claim for hearing loss 
is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.102, 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for hearing loss is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The June 1993 RO decision denying the veteran's claim of 
service connection for tinnitus is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

5.  The evidence received since the June 1993 rating decision 
is not new and material, and the veteran's claim for tinnitus 
is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. §§ 3.102, 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he has submitted new 
and material evidence sufficient to reopen his claims for 
service connection for hearing loss and tinnitus, and that 
the claims should be granted.  

In October 1988 the RO denied service connection for hearing 
loss.  The RO determined that there was no evidence of 
hearing loss, either in service or after service.  In June 
1993, the RO denied reopening the veteran's claim on the 
grounds that no new and material evidence had been submitted.  
In addition, the RO denied a claim of service connection for 
tinnitus, on the grounds that there was no evidence of 
tinnitus, either in service or after service.  The evidence 
of record consisted of service medical records and VA 
treatment records, dated from 1984 to 1986.  The veteran was 
notified of the RO's decision in June 1993.  He did not file 
notice of disagreement and substantive appeal and the 
decision became final.  See 38 U.S.C.A. § 7105(b)(1)(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999); Person v. Brown 5 
Vet. App. 449, 450 (1993).  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis musts be 
applied.  See Elkins v. West, 12 Vet. App.
209, 214-5 (1999); Winters v. West, 12 Vet. App. 203, 206-7 
(1999); Hodge, supra. The first step is to determine whether 
new and material evidence has been received, under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995). Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(a) has been met. 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The evidence received since June 1993 consists of 
statements from family members and friends who asserted that 
the veteran has suffered from hearing loss since service, and 
correspondence from the University of Kansas Medical Center 
that reports that the veteran suffers from bilateral hearing 
loss and that such hearing loss is related to exposure to 
artillery fire in service.  
As to the application to reopen a claim for service 
connection for tinnitus, the Board notes that the 1993 
unappealed RO decision determined that there was no evidence 
of tinnitus, either in service or after service.  The 
evidence presented since June 1993 still does not contain any 
medical evidence that the veteran currently suffers from that 
disorder, or that the disorder was present in service.  
Indeed, none of the evidence presented by the veteran since 
June 1993 addresses tinnitus.  

Since the 1993 RO decision, the veteran has again asserted 
that his tinnitus began during or as the result of excessive 
noise exposure during service.  This assertion is not new as 
it is cumulative or redundant of his statements which were of 
record at the time of the prior final denial of the claim.  
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, as a 
layman, he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition, and his statements on 
such matters are not material evidence to reopen the claim.  
38 C.F.R. § 3.156; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Board finds that new and material 
evidence has not been received to reopen the veteran's claim 
of entitlement to service connection for tinnitus.

As to the application to reopen a claim for service 
connection for hearing loss, the Board notes that the 
additional evidence includes statements from J. Thomas 
Pierce, Ph.D., who opined that the veteran's hearing loss was 
causally related to his exposure to weaponry fire while on 
active duty.  The Board finds that this additional evidence 
is so significant that it must be considered to fairly decide 
the merits of the veteran's claim.  As the veteran has 
presented new and material evidence, his claim for service 
connection for hearing loss is reopened.  The Board must next 
turn to the question of whether the veteran's claim is well 
grounded.  Winters, supra.

Under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim.  38 
U.S.C.A. § 5107(a).  A well grounded claim is "[a] plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a)."  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997). Mere 
allegations in support of a claim that a disorder should be 
service-connected are not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post- service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology. See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 (1997). 
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease. Ibid.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

Dr. Pierce's statement provides medical evidence of a nexus 
between hearing loss and service.  Accordingly, the Board 
finds that the veteran's claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Epps, supra; 
Caluza, supra. 


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
tinnitus is denied.  

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
hearing loss is reopened, and the claim is well grounded; to 
this extent only, the appeal is granted.


REMAND

New and material evidence having been submitted to reopen the 
claim for service connection for hearing loss, the claim is 
reopened and REMANDED for de novo review.  As the Board has 
determined that the veteran's claim is "well grounded," VA 
has a duty to assist him in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.103 (1999).  

The Board notes that the author of the June 1995 and 
September 1996 opinions that hearing loss is related to 
exposure to artillery noise in service did not address the 
fact that hearing loss was not shown until June 1995, 25 
years after separation.  Moreover, the opinion was based, in 
part, on an audiogram performed in May 1995, which is not in 
the claims file.  It is the Board's judgment that additional 
development is therefore warranted.  

If the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion or order a medical examination that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  An examination that includes an 
opinion addressing the contended causal relationship after a 
review of all of the evidence in the claims file is 
warranted. 

The Board further notes that the VA's statutory duty to 
assist the veteran includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  The RO should also 
secure relevant medical records from Dr. Pierce, to include a 
copy of the 1995 audiogram noted above.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since service.  After securing any 
necessary release, the RO should obtain 
these records, to include a copy of a 
1995 audiogram from Dr. Pierce, and 
associate them with the record.  If the 
search for such records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.

2.  The RO should schedule a VA audiology 
examination.  The examiner is requested 
to offer an opinion on whether it is at 
least as likely as not that the veteran's 
hearing loss began during or as a result 
of any incident of service, to include 
acoustic trauma.  The examiner is 
requested to review all the medical 
evidence in the claims folder, and to 
provide a complete rationale for his 
opinion.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
the claims file, must be made available 
to the physician for review.

3.  Following completion of the above 
action, the claim of entitlement to 
service connection for hearing loss 
should be readjudicated on the merits.  
If the claim is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to comply with procedural due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.




		
R. F. WILLIAMS 
	Member, Board of Veterans' Appeals


 



